Exhibit 10.45

 

Final executed Supplement to Underwriting Agreement, dated July 26, 2012, among
Redwood Trust, Inc., Redwood Residential Acquisition Corporation, Sequoia
Residential Funding, Inc. and Barclays Capital Inc.

 





 

EXHIBIT 10.45

 

Sequoia Mortgage Trust 2012-3

Mortgage Pass-Through Certificates, Series 2012-3

Supplement to Underwriting Agreement

 

This Supplement to Underwriting Agreement, dated as of July 26, 2012 (this
“Supplement”), among Barclays Capital Inc. (“Barclays”), Sequoia Residential
Funding, Inc. (the “Depositor”), Redwood Residential Acquisition Corporation
(the “Seller”) and Redwood Trust, Inc. (“Redwood Trust”), to the Underwriting
Agreement, dated as of June 25, 2012 (the “Underwriting Agreement”), among
Barclays, the Depositor, the Seller and Redwood Trust relates to the
underwriting of the Class A-IO1 Certificates. Capitalized terms not defined
herein have the meanings assigned to them in the Underwriting Agreement.

 

This Supplement relates solely to the underwriting of the Class
A-IO1Certificates, and does not in any way amend or alter the terms of the
underwriting of any of the other Underwritten Certificates. The terms of the
Underwriting Agreement that are specifically referenced below, and only those
terms, are incorporated into this Supplement. In the event of any conflict
between this Supplement and the Underwriting Agreement, the terms of this
Supplement shall control.

 

1.             The Class A-IO1 Certificates shall be “Underwritten Certificates”
as such term is used in the Underwriting Agreement.

 

2.             The “Closing Date” for the Class A-IO1 Certificates shall be July
31, 2012.

 

3.             The Seller, the Depositor and Redwood Trust jointly and
severally, restate to Barclays, each of the representations and warranties
contained in Section 1 of the Underwriting Agreement, with all references to the
"Closing Date" meaning the date hereof. Any references in Section 1 to “Final
Prospectus” shall mean the Final Prospectus as supplemented by the Supplement to
Prospectus Supplement (defined below).

 

4.             The Seller, the Depositor and Redwood Trust jointly and severally
represent and warrant to, and agree with, Barclays that (A) the Supplement dated
July 26, 2012 (the “Supplement to Prospectus Supplement) to the Prospectus
Supplement dated June 26, 2012 to the Prospectus dated June 21, 2012, as of its
date and the date hereof, and (B) the Final Prospectus, taken together with the
Designated Static Pool Information, as of its issue date and as of the Closing
Date, taken as a whole, as of the date hereof, do not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

5.             Subject to the terms and conditions and in reliance upon the
representations and warranties set forth herein and in the Underwriting
Agreement, the Depositor agrees to sell to Barclays, and Barclays agrees to
purchase $270,391,781 in Notional Amount of the Class A-IO1 Certificates, at a
purchase price equal to $5,727,605 (including accrued interest from and
including July 1, 2012 to, but not including, the Closing Date, and subject to
standard industry adjustments based on a record date convention). Barclays will
offer the Class A-IO1 Certificates for sale to the public in negotiated
transactions or otherwise at various prices determined at the time of sale.

 

6.             The provisions of Section 3 of the Underwriting Agreement shall
apply to the Class A-IO1 Certificates among Barclays, the Depositor, the Seller
and Redwood Trust and are hereby restated as if contained herein.

 

7. It is understood that Barclays will offer, sell or otherwise distribute the
Class A-IO1 Certificates in accordance with the procedures described in Section
4 of the Underwriting Agreement.

 





 

 

 

Prior to entering into a Contract of Sale, Barclays shall have conveyed to the
related purchaser a copy of the Final Prospectus, as supplemented by the
Supplement to Prospectus Supplement. Barclays will not provide any "written
communication" to any prospective investor, unless it is preceded or accompanied
by the Final Prospectus, as supplemented by the Supplement to the Prospectus
Supplement.

 

8. The provisions of Section 5(i) and (ii), and in the final paragraph of
Section 5 (following clause (x)) of the Underwriting Agreement shall apply to
the offering of the Class A-IO1 Certificates by Barclays and, where applicable,
to the Supplement to Prospectus Supplement and are hereby restated as if
contained herein. For purposes of these provisions, the period during which a
prospectus relating to the Class A-IO1 Certificates is required to be delivered
under the Securities Act shall be deemed to commence on the date hereof.

 

7.             The provisions of Section 6(a), (l), (n) and the last paragraph
thereof of the Underwriting Agreement shall apply to the Class A-IO1
Certificates among Barclays, the Depositor, the Seller and Redwood Trust and are
hereby restated as if contained herein.

 

8.             This Supplement to Underwriting Agreement shall be subject to
termination in Barclays’ absolute discretion, by notice given to the Depositor
if, subsequent to the date hereof, (i) trading generally shall have been
suspended or materially limited on, or by, as the case may be, any of the New
York Stock Exchange, the American Stock Exchange, the Nasdaq National Market,
the Chicago Board of Options Exchange, the Chicago Mercantile Exchange or the
Chicago Board of Trade, (ii) trading of any securities of Redwood Trust or the
Depositor shall have been suspended on any exchange or in any over-the-counter
market, (iii) a material disruption in securities settlement, payment or
clearance services in the United States shall have occurred, (iv) any moratorium
on commercial banking activities shall have been declared by Federal or New York
State authorities or (v) there shall have occurred any outbreak or escalation of
hostilities, or any change in financial markets or any calamity or crisis that,
in Barclays’ judgment, is material and adverse and which, singly or together
with any other event specified in this clause (v), makes it, in Barclays’
judgment, impracticable or inadvisable to proceed with the offer, sale or
delivery of the Class A-IO1 Certificates on the terms and in the manner
contemplated in the Final Prospectus and the Supplement to Prospectus
Supplement.

 

9.             The respective agreements, representations, warranties,
indemnities and other statements of the Depositor, the Seller and Redwood Trust
and their respective officers and of Barclays set forth in or made pursuant to
this Supplement to Underwriting Agreement will remain in full force and effect,
regardless of any investigation made by or on behalf of Barclays or the
Depositor, the Seller or Redwood Trust, and will survive delivery of and payment
for the Class A-IO1 Certificates. The provisions of Sections 10 and 11 hereof
shall survive the termination or cancellation of this Supplement to Underwriting
Agreement.

 

10.          (a) The Depositor, the Seller and Redwood Trust jointly and
severally agree to indemnify and hold harmless Barclays and each person who
controls Barclays within the meaning of either the Securities Act or the
Exchange Act against any and all losses, claims, damages or liabilities, joint
or several, to which they may become subject under the Securities Act, the
Exchange Act, or other federal or state statutory law or regulation, at common
law or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon (i) any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement or in any revision or amendment thereof or supplement
thereto, (ii) the omission or alleged omission to state therein a material fact
required to be stated in the Registration Statement or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, (iii) any untrue statement or alleged untrue statement of
a material fact contained in the Final Prospectus (expressly including any
information relating to a servicer or an originator), taken together with the
Designated Static Pool Information and the Supplement to Prospectus Supplement,
or in any revision or amendment thereof or supplement thereto and (iv) the
omission or alleged omission to state in the Final Prospectus (expressly
including any information relating to a servicer or an originator), the
Designated Static Pool Information or the Supplement to Prospectus Supplement,
or in any revision or amendment thereof or supplement thereto, a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading, and
further agree to promptly reimburse each such indemnified party for any legal or
other expenses reasonably incurred by it or him, as incurred, in connection with
defending or preparing to defend against any such loss, claim, damage, liability
or action; provided, however, that none of the Depositor, the Seller or Redwood
Trust shall be liable to Barclays or any person who controls Barclays to the
extent that any misstatement or alleged misstatement or omission or alleged
omission (i) was made in the Final Prospectus, the Supplement to Prospectus
Supplement, the Registration Statement or the Designated Static Pool
Information, as applicable, pursuant to Underwriter Information, Derived
Information or Custom Loan Information disseminated by Barclays (unless such
misstatement or alleged misstatement or omission or alleged omission resulted
from an error or material omission in the Seller Mortgage Loan Information),
(ii) was corrected (with such correction timely delivered to Barclays) at least
one business day prior to the written confirmation of the applicable Contract of
Sale and Barclays did not deliver, at or prior to the written confirmation of
such sale, a copy of the Final Prospectus and the Supplement to Prospectus
Supplement as then revised, amended or supplemented, if the Depositor has
previously furnished copies thereof to Barclays in accordance with the terms of
this Supplement to Underwriting Agreement, (iii) was made in the Registration
Statement and was corrected in the Final Prospectus and the Supplement to
Prospectus Supplement but Barclays did not deliver, prior to entering into the
applicable Contract of Sale, a copy of the Final Prospectus and the Supplement
to Prospectus Supplement to the applicable purchaser, if the Depositor has
previously furnished copies thereof to Barclays in accordance with the terms of
this Supplement to Underwriting Agreement or (iv) is attributable to a breach or
an alleged breach of a representation and warranty made by Barclays or an
affiliate of Barclays to the Depositor or an affiliate of the Depositor. This
agreement as to indemnity will be in addition to any liability that the
Depositor, the Seller or Redwood Trust may otherwise have.

 



-2-

 

 

 

(b) Barclays agrees to indemnify and hold harmless the Depositor, Redwood Trust
and the Seller, the officers of the Depositor who signed the Registration
Statement or any amendment thereof, the directors of the Depositor, and each
person who controls the Depositor, Redwood Trust or the Seller within the
meaning of either the Securities Act or the Exchange Act, to the same extent as
the foregoing indemnities from the Depositor, the Seller and Redwood Trust to
Barclays; provided, however, that Barclays will be liable in any such case only
to the extent that such untrue statement or alleged untrue statement or omission
or alleged omission was made in reliance upon and in conformity with Underwriter
Information, Derived Information or Custom Loan Information, as applicable,
furnished by Barclays to the Depositor or to a prospective investor, except to
the extent that any untrue statement or alleged untrue statement therein or
omission therefrom resulted (or is alleged to have resulted) directly from an
error in the Seller Mortgage Loan Information that was used in the preparation
of either (x) any Underwriter Information, Derived Information or Custom Loan
Information (or amendment or supplement thereof) or (y) any written or
electronic materials furnished to prospective investors on which the Underwriter
Information (or amendments or supplements) were based. This agreement as to
indemnity will be in addition to any liability that Barclays may otherwise have.

 

(c) Promptly after receipt of notice of the commencement of any action by an
indemnified party under this Section 10, such indemnified party shall, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 10, notify the indemnifying party in writing of the commencement
thereof; provided, however, that the omission so to notify the indemnifying
party will not relieve the indemnifying party from any liability which it may
have to any indemnified party, unless the indemnifying party is materially
prejudiced by such failure to notify and in any event shall not relieve the
indemnifying party from any liability which it may have to any indemnified party
other than under this Section 10. In case any such action is brought against any
indemnified party and it notifies the indemnifying party of the commencement
thereof, the indemnifying party shall be entitled to participate therein, and to
the extent that it may elect by written notice delivered to the indemnified
party, to assume the defense thereof; provided, however, that if the defendants
in any such action include both the indemnified party and the indemnifying party
and the indemnified party (including impleaded parties) or parties shall have
reasonably concluded that there may be legal defenses available to it or them
and/or other indemnified parties that are different from or additional to those
available to the indemnifying party such that joint representation of the
parties would create an ethical conflict of interest for counsel, the
indemnified party or parties shall have the right to elect to be represented by
separate counsel to assert such legal defenses and to otherwise participate in
the defense of such action on behalf of such indemnified party or parties. Upon
receipt of notice from the indemnifying party to such indemnified party of its
election so to assume the defense of such action and consent by the indemnified
party to selection of counsel, which consent shall not be withheld unreasonably,
the indemnifying party will not be liable for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof, unless (i) the indemnified party shall have employed separate counsel
in connection with the assertion of legal defenses in accordance with the
proviso to the next preceding sentence (it being understood, however, that the
indemnifying party shall not be liable for the expenses of more than one
separate counsel (in addition to local counsel) for Barclays in the case of
paragraph (a) of this Section 10, representing the related indemnified parties
under such paragraph (a) who are parties to such action), (ii) the indemnifying
party shall not have employed counsel satisfactory to the indemnified party to
represent the indemnified party within a reasonable time after notice of
commencement of the action or (iii) the indemnifying party has authorized the
employment of counsel for the indemnified party at the expense of the
indemnifying party; and except that, if clause (i) or (iii) is applicable, such
liability shall only be in respect of the counsel referred to in such clause (i)
or (iii). The indemnifying party shall not be liable for any settlement of any
proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the indemnifying
party agrees to indemnify the indemnified party from and against any loss or
liability by reason of such settlement or judgment. No indemnifying party shall,
without the consent of the indemnified party, effect any settlement of any
pending or threatened proceeding in respect of which any indemnified party is or
could have been a party and indemnity could have been sought hereunder by such
indemnified party, unless such settlement includes an unconditional release of
such indemnified party from all liability on claims that are the subject matter
of such proceeding.

 



-3-

 

 

 

11.          If the indemnification provided for in Section 10 is unavailable or
insufficient to hold harmless an indemnified party under Section 10, then (i)
each indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of the losses, claims, damages or liabilities
referred to in Section 10 above in such proportion as is appropriate to reflect
the relative benefits received by the Depositor, the Seller and Redwood Trust on
the one hand and Barclays on the other from the offering of the Class A-IO1
Certificates or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Depositor, the Seller and Redwood Trust on the one hand and
Barclays on the other in connection with the statements or omissions or alleged
statements or alleged omissions which resulted in such losses, claims, damages
or liabilities as well as any other relevant equitable considerations. The
relative benefits received by the Depositor, the Seller and Redwood Trust on the
one hand and Barclays on the other shall be in such proportion so that Barclays
is responsible for an amount equal to the Spread, and the Depositor, the Seller
and Redwood Trust are responsible for the balance. The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omissions or alleged omission to
state a material fact relates to information supplied by the Depositor, the
Seller or Redwood Trust or by Barclays and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
untrue statement or omission. The Depositor, the Seller, Redwood Trust and
Barclays agree that it would not be just and equitable if contribution were
determined by pro rata allocation or by any other method of allocation that does
not take account of the equitable considerations referred to above. The amount
paid by an indemnified party as a result of the losses, claims, damages or
liabilities referred to in the first sentence of this Section 11 shall be deemed
to include any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any action or claim which is
the subject of this Section 11. Barclays shall not be required to contribute any
amount in excess of (x) the Spread over (y) the amount of any damages which
Barclays has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 10(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 11, “Spread” shall
mean the excess, if any, of (i) the purchase prices paid by investors to
Barclays for the Class A-IO1 Certificates over (ii) the purchase price paid by
Barclays to the Depositor for the Class A-IO1 Certificates purchased by
Barclays.

 



-4-

 

 

 

12.          The provisions of Sections 13, 14, 15, 16 and 17 of the
Underwriting Agreement shall apply to the Class A-IO1 Certificates among
Barclays, the Depositor, the Seller and Redwood Trust and are hereby restated as
if contained herein.

 



-5-

 

 

 

The undersigned have executed this Supplement to Underwriting Agreement as of
the date hereof.

 



SEQUOIA RESIDENTIAL FUNDING, INC.

 

By: /s/ John Isbrandtsen              

Name: John Isbrandtsen
Title: Authorized Officer

 

REDWOOD RESIDENTIAL ACQUISITION CORPORATION

 

By: /s/ John Isbrandtsen              

Name: John Isbrandtsen
Title: Authorized Officer

 

REDWOOD TRUST, INC.

 

By: /s/ John Isbrandtsen               

Name: John Isbrandtsen
Title: Authorized Officer

 

BARCLAYS CAPITAL INC.

 

By: /s/ Adam Yarnold                     

Name: Adam Yarnold
Title: Managing Director

 



 

-6-

 

